The State of TexasAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     October 24, 2014

                                   No. 04-12-00602-CR

                                 Michael Jason TUCKER,
                                        Appellant

                                            v.

                                THE STATE OF TEXAS,
                                      Appellee

               From the 81st Judicial District Court, Atascosa County, Texas
                             Trial Court No. 12-03-0067-CRA
                         Honorable Stella Saxon, Judge Presiding


                                      ORDER
    The Appellant’s Motion for Extension of Time to File Motion for Rehearing is hereby
GRANTED. The motion is due on November 7, 2014.


      It is so ORDERED on the 24th day of October, 2014.


                                                 PER CURIAM


ATTESTED TO:      ____________________________
                  Keith E. Hottle
                  Clerk of Court